[Cite as Zukerman, Lear & Murray Co. v. Snyder, 2021-Ohio-2314.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

ZUKERMAN, LEAR & MURRAY
CO., L.P.A.,                                        :

                Plaintiff-Appellant,                :
                                                                   No. 110063
                v.                                  :

CHARLES D. SNYDER, ET AL.,                          :

                Defendants-Appellees.               :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: DISMISSED
                RELEASED AND JOURNALIZED: July 8, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-920725


                                          Appearances:

                Finley & Co., L.P.A., and David G. Finley, for appellant.

                Herman Law, L.L.C., and Edward F. Herman, for
                appellees.


EILEEN T. GALLAGHER, J.:

               Plaintiff-appellant, Zukerman, Lear & Murray Co. L.P.A. (“Zukerman”),

appeals an interlocutory order dismissing its claim to recover attorney fees from its

client’s wife, Michelle Snyder (“Michelle”), and claims the following error:
      The trial court erred by granting appellee Michelle Snyder’s Civ.R.
      12(B)(6) motion to dismiss on grounds that legal services for criminal
      defense are not necessaries for purposes of the duty of spousal support.

             We dismiss Zukerman’s claim against Michelle for lack of a final,

appealable order because Zukerman’s claim against Michelle is contingent on the

merits of Zukerman’s other claims.

                        I. Facts and Procedural History

             Michelle’s spouse, Charles D. Snyder (“Charles”), the co-founder, and

former CEO and president of Attevo, a technology consultancy firm, was charged

with seven counts of willful failure to collect and pay social security and Medicare

taxes from his employees’ wages, in violation of 26 U.S.C. 7202, and one count of

embezzlement from an employee benefit plan, in violation of 18 U.S.C. 664.

Zukerman, a law firm specializing in criminal defense, defended Charles against the

charges. Following trial, Charles was convicted of five counts of willful failure to pay

taxes and one count of embezzlement. Charles was sentenced to two years in prison

and ordered to pay $667,000 in restitution.

             Zukerman billed a total of $337,618.26 in attorney fees, including

$763.76 advanced for litigation expenses, during its representation of Charles.

Zukerman received payment of $265,151, which left a balance of $72,467.26. When

the balance went unpaid, Zukerman filed suit against Charles and Michelle,

asserting claims on an account and unjust enrichment. The complaint also alleged

a claim to recover the attorney fees from Michelle, pursuant to the necessaries

doctrine, which holds that a spouse is liable to third parties for “necessaries,”
including certain legal fees. Wolf v. Friedman, 20 Ohio St.2d 49, 53, 253 N.E.2d 761

(1969).

            Michelle filed a motion to dismiss the “necessaries” claim against her

pursuant to Civ.R. 12(B)(6), arguing that because Zukerman is not legally entitled to

recover attorney fees from her pursuant to the necessaries doctrine, no relief could

be granted on this claim. The trial court agreed and dismissed the claim. At

Zukerman’s request, the trial court issued a nunc pro tunc journal entry, indicating

“there is no just cause for delay” under Civ.R. 54(B). Zukerman now brings this

interlocutory appeal of the dismissal of its necessaries claim against Michelle.

                              II. Law and Analysis

             Before addressing the merits of Zukerman’s appeal, we must first

determine whether the dismissal of Zukerman’s necessaries claim is a final,

appealable order because the Ohio Constitution limits appellate jurisdiction to the

review of final judgments. Article IV, Section 3(B)(2), Ohio Constitution. “If an

order is not final and appealable, then an appellate court has no jurisdiction to

review the matter and the appeal must be dismissed.”             Assn. of Cleveland

Firefighters, # 93 v. Campbell, 8th Dist. Cuyahoga No. 84148, 2005-Ohio-1841, ¶ 6.

            We, therefore, sua sponte asked the parties to brief the issue of whether

the order appealed constitutes a final, appealable order.         Zukerman filed a

supplemental brief addressing this issue and contends the trial court’s order

dismissing the necessaries claim against Michelle is a final, appealable order
because it affects a substantial right and disposes of a distinct branch of Zukerman’s

action, which is independent of the remaining two claims.

             When a case involves multiple claims and parties, “[a]n order which

adjudicates one or more but fewer than all the claims or the rights and liabilities of

fewer than all the parties must meet the requirements of R.C. 2505.02 and Civ.R.

54(B) in order to be final and appealable.” Noble v. Colwell, 44 Ohio St.3d 92, 540

N.E.2d 1381 (1989), syllabus. “The general purpose of Civ.R. 54(B) is to balance the

policy against piecemeal appeals with the possible injustice sometimes created by

the delay of appeals.” GE Credit Union v. Meadow, 1st Dist. Hamilton No. C-

150230, 2015-Ohio-5480, ¶ 4, citing Alexander v. Buckeye Pipe Line Co., 49 Ohio

St.2d 158, 160, 359 N.E.2d 702 (1977).

             Civ.R. 54(B) provides:

      When more than one claim for relief is presented in an action * * *, the
      court may enter final judgment as to one or more but fewer than all of
      the claims or parties only upon an express determination that there is
      no just reason for delay. In the absence of a determination that there
      is no just reason for delay, any order * * * which adjudicates fewer than
      all the claims or the rights and liabilities of fewer than all the parties,
      shall not terminate the action as to any of the claims or parties, and the
      order or other form of decision is subject to revision at any time before
      the entry of judgment adjudicating all the claims and the rights and
      liabilities of all the parties.

              The inclusion of Civ.R. 54(B) language in a judgment entry does not

automatically transform a nonfinal order into a final, appealable order. Rae-Ann

Suburban, Inc. v. Wolfe, 8th Dist. Cuyahoga No. 107536, 2019-Ohio-1451, ¶ 14. A

trial court should only make a Civ.R. 54(B) determination when an immediate
appeal would serve the interests of judicial economy. Third Fed. S. & L. v. Krych,

8th Dist. Cuyahoga No. 99762, 2013-Ohio-4483, ¶ 7. “Where * * * the interests of

judicial economy are not served by immediate appeal, a trial court’s Civ.R. 54(B)

finding is ‘subject to reversal.’” Rae-Ann Suburban at ¶ 15, quoting Third Fed. S. &

L. at ¶ 7.

             “A partial, final order is not appealable under Civ.R. 54(B) if the

remaining, unresolved claims ‘touch upon the very same facts, legal issues and

circumstances’ as the resolved claims.”       Rae-Ann Suburban at ¶ 16, quoting

Altenheim v. Januszewski, 8th Dist. Cuyahoga No. 105860, 2018-Ohio-1395, ¶ 3-7,

10-13 (Even if the order had included Civ.R. 54(B) language, it “would not be

sufficient to render that order final and appealable” because “the unresolved

counterclaims touch on the same facts, legal issues, and circumstances as the claims

presented on appeal.”); see also Salata v. Vallas, 159 Ohio App.3d 108, 2004-Ohio-

6037, 823 N.E.2d 50, ¶ 18-24 (7th Dist.) (Where remaining claims were based on

the same facts and circumstances as the adjudicated claim, the order granting partial

summary judgment was not a final, appealable order despite the inclusion of

Civ.R. 54(B) language.).

              Zukerman’s necessaries claim against Michelle seeks to hold her liable

for the debt of her husband. However, any liability against her is contingent on the

validity of Zukerman’s action on account and unjust enrichment claims against

Charles. If the court finds that Charles is not liable on Zuckerman’s account, then

Michelle is not liable. Even if the necessaries doctrine applied in this case, Michelle
could only be liable, if Charles is liable for the debt. And, in that case, Michelle could

only be liable to the extent of Charles’ liability.       In other words, even if the

necessaries doctrine applied to this case, the amount of the damages would have to

be adjudicated before judgment could be rendered against her. Thus, Zuckerman’s

claim against Michelle touches the same facts, legal issues, and circumstances as the

claims that remain pending in the trial court. The necessaries claim against Michelle

is, therefore, not a separate and distinct branch of the litigation, and trial court’s

order dismissing Zuckerman’s necessaries claim is, therefore, not a final, appealable

order.

                Appeal dismissed.

         It is ordered that appellee recover from appellant costs herein taxed.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
EMANUELLA D. GROVES, J., CONCUR